DETAILED ACTION
Status of Application
Claims 1, 2, 4-5, 7, 9-15, 17-18, 20, and 22-26 have been examined in this application. Claims 3, 6, 8, 16, 19, and 21 are cancelled. Claims 1, 4, 9, 14, 17, 22 and 23 are amended. Claim 26 is new. This is a Final Office Action in response to Arguments and Amendments filed on 7/13/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant argues in response to the 101 rejections of the response filed 7/13/2022 have been fully considered but are not persuasive. Applicant argues on p. 13 that the claims recite “directing the vehicle to follow the chosen travel route”. Under the BRI of the limitation, a human mind may perform all limitation leading-up to the “directing” and then, with the aid of pen and paper, create instructions with the intention to direct the vehicle to follow a chosen route. The mental step of deciding to follow a certain route would also fall into the BRI of “directing” a vehicle to follow a route. Applicant argues on p. 15 that the claims recite limitations which narrow the scope of the application to a specific application of directing vehicles to travel on roadways. It appears that applicant argues that he limitations drawn to "grouping," "separating," "determining," "combining," and "selecting" practically integrate the claim. However, the aforementioned limitations are recited such that they may be performed solely in a human mind or with the aid of pen and paper. They do not recite any additional elements which practically integrate the claims into a practical application. While the specification may recite an advantage to the method ([0037]), the advantage is not integrated into a practical application via an additional element. Applicant argues on p. 17 that the claims chose “a travel route to be taken by the vehicle” in an unconventional manner – “namely, based on the selected Current Route’”. However, the choosing of a Current Route is not an additional element since it may be performed in a human mind. The claims are recited at a high level of generality, such that a person may reasonably perform the steps with a select amount of data. The steps of “grouping”, “separating”, “determining”, “combining”, and “selecting” are recited at such a high level of generality that a human mind may perform all of them given a reasonable set of data capable of being processed by a human mind. Applicant argues on p. 18 that the published patent of Rowley et al. recites a claim including steps that could be performed in the human mind and were found to be patent eligible. The instant case has been determined to be ineligible based on the facts of the case, the claim language, and the lack of additional elements which would practically integrate the abstract idea into a practical application. Applicant argues on p. 19-20 that the “Office goes on to discount the technological problem solved by the claims…” and thereby concludes that the rationale would result in all computer implemented methods to be ineligible. Applicant appears to further argue on p. 20 that the intended purpose of the invention is enough to practically integrate the abstract idea. Claims that merely recite a generic computer component that performs limitations which may otherwise be performed mentally is merely using a computer as a tool to perform the abstract idea. There is no improvement to the computer itself; it merely performs the abstract idea. In the instant case, the abstract idea does not improve a computer, it aids a user in making a decision about which route to take. There are no additional elements which render the method unable to be performed mentally and which would practically integrate the abstract idea. The intended purpose of the invention is to aid in making a decision about which route to take; this is neither an additional element nor a technological field.
In response to the 103 rejection, Applicant argues on p. 22 that there is no evidence that the clustering technique of Jung would be superior to the correlation technique of Rowley. Rowley recites several different criteria which may be used to determine commonality between routes. Jung teaches yet another. The motivation to modify Rowley with Jung would be to improve the commonality determining steps with yet another means for determining commonality. Particularly, since Rowley establishes that there are many means by which commonality may be determined; finding more methods and combining them in the invention would be motivated by a desire to improve the commonality determination. Applicant argues that there “would be no reason to use Jung’s clustering based on starting and ending location because Rowley already recognizes that the starting and ending points may be used to determine path commonality”. Rowley can determine route commonality as a first step among two commonality determining steps based on shared starting/ending points. Either this step may be further modified using the particularly steps of Jung or it may modify the second step of Rowley after routes have been determined to be common based on shared starting/ending points. Applicant argues on p. 23 that combining Rowley and Jung would result in an inoperative Step 40 of Rowley. This argument is unpersuasive because merely the clustering and filtering aspects of Jung are used to modify the commonality determining step of Rowley. Rowley continues to perform the steps which follow the commonality determination as intended. These need not be modified by Jung’s algorithm. The time-based “events” may be routes that correlate to a single date as argued by Applicant on p. 23. It is unclear why finding commonality between a plurality of routes cannot also include finding commonality in time. Rowley discloses that both time and location data may be used in determining commonality and then using common routes to perform the mapping onto a calendar. Jung does not change this aspect of Rowley.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing system being configured to….” In Claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	The term is interpreted to be a computer per [0028] of the specification. The algorithm which follows is described in Fig. 3 and the corresponding sections of the written disclosure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The limitation drawn to “dividing the roadways into a plurality of road segments” is rejected as new matter and lacking written description. Method 50 merely uses routes that comprise a plurality of segments, it does not actively segment. See [0031-0032].
Claim(s) 2, 4-5, 7, 9-13, 15, 17-18, 20, 22, and 24-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 1 and 14, respectively, and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The 112(a) renders the claim indefinite. The claim is interpreted as merely using routes which are divided into segments.
Claim(s) 2, 4-5, 7, 9-13, 15, 17-18, 20, 22, and 24-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1 and 14, respectively, and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 14, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim recite:	(a) dividing the roadways into a plurality of road segments;	(b) identifying a plurality of Trips taken by the vehicles traveling on the roadways between the starting and ending locations;	(c) grouping, using a computer, the identified plurality of Trips to form Groups of Trips having common pairs of starting and ending locations;	(d) separating using the computer, the Groups of Trips to form Collections of Trips based on Trips having different pathways taken by the vehicles between the starting and ending locations, wherein each pathway comprises a defined sequence of road segments;	(e) determining, using the computer, a Common Route for the Collections of Trips separated from a Group of Trips based on a number of times the road segments were taken by the vehicles;	(f) combining, using the computer, similar Common Routes to form Current Route based on the road segments that are common to the Common Routes;	(g) selecting, from among the Current Routes, a Current Route between the defined starting location and the defined ending location; 	(h) choosing a travel route to be taken by the vehicle based on the selected Current Route; and	5Application No. 17/202,678(i) directing the vehicle to follow the chosen travel route	Examiner’s note: Claim 1 is used for citation purposes but the substantially equivalent limitations in Claims 14, 21, and 22 are rejected under the same rationale. Additional elements unique to each independent claim are identified below.	The limitation of (a) under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, (a) may be a human mind dividing a roadway into segments (from memory or with the aid of pen and paper). Similarly, the limitation of (b) under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “computer”. That is, other than reciting “using a computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a computer” language, (b) may be a mind identifying (from memory or with the aid of the senses) routes taken by a plurality of vehicles, each of the routes having a starting and ending point. Similarly, limitation (c) under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “computer”. That is, other than reciting “using a computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a computer” language, (c) may be the human mind mentally grouping, or with the aid of pen and paper, the plurality of trips into Groups based on shared starting/ending points. Similarly, limitation (d) under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “computer”. That is, other than reciting “using a computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a computer” language, (d) may be a human mind mentally, or with the aid of pen and paper, separating the grouped routes into collections based on the routes having taken different pathways. Similarly, limitation (e) under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “computer”. That is, other than reciting “using a computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a computer” language, (e) may be performed by the human mind mentally, or with the aid of pen and paper, determining that there is a common route between the collection of routes, i.e. that they share enough commonality to be a shared route. Similarly, limitation (f) under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “computer”. That is, other than reciting “using a computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a computer” language, (f) may be performed by the human mind mentally, or with the aid of pen and paper, to combine all common routes and label that combine route a Current route to be taken. Similarly, limitation (g) under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “computer”. That is, other than reciting “using a computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a computer” language, (g) a human mind may mentally, or with the aid of pen and paper, select a single route from a plurality of routes. Similarly, limitation (h) under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “computer”. That is, other than reciting “using a computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a computer” language, (h) a human mind may mentally, or with the aid of pen and paper, select a route to be driven. Similarly, limitation (i) under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “computer”. That is, other than reciting “using a computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a computer” language, (i) a human mind may mentally, or with the aid of pen and paper, decide on driving the route and create instructions to follow the route.	The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements: Claim 1 – “computer”; Claim 21 – “non-transitory computer readable medium” and “computer processor”; and Claim 22 – “a database”, “a processing system” and “director system” (the latter has additional issues with 112(f) interpretation and for the sake of compact prosecution is interpreted as a generic computer in the 101 analysis). The aforementioned additional elements are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring information and determining information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, even in combination, the additional element of displaying does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. Alice has held that a generic computer being used as a tool is not significantly more than the abstract idea itself. For the displaying step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. For these reasons there is no inventive concept. The claim is not patent eligible.
Claim(s) 2, 4-5, 7, 9-13, 15, 17-18, 20, 22, and 24-26 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1 and 14, respectively, and for failing to cure the deficiencies listed above.		Claims 2 and 15 are directed to the abstract idea of a mental process of choosing a route from a selected Route, which may be a mental note or a physical note (pen and paper). No additional elements beyond those of the independent claims are recited.
	Claims 4 and 16 are directed toward further narrowing that dividing the roadways includes defining snap points. A human mind may mentally determine nodes and the segments that connect them. No additional elements beyond those of the independent claims are recited.	Claims 5, 17, and 26 are directed towards correlating vehicle position with snap points. A human mind may associated GPS coordinates with a determined node point. The “sensing” limitation is extra-solution activity of mere data gathering and is therefore not practically integrated. It is not significantly more because sensing a vehicle position in navigation was well-known and conventional as evidenced by Eastman (US 2015/0262397 A1). Moreover, Claim 26 may be performed in a human mind with the aid of pen and paper by determining that common routes share more than 90% of shared (snap) points.	Claims 7 and 20 are drawn towards further narrowing the “separating” limitation by performing clustering analysis. A human mind may cluster together groups of trips and analyze them. No additional elements beyond those of the independent claims are recited.	Claim 9 is drawn to omitting a terminal road segment for a trip. A human mind may choose to not include any road segment in analysis. No additional elements beyond those of the independent claims are recited.	Claim 10 is drawn to suturing a gap in a trip, which a human mind may easily perform or with the aid of pen and paper. No additional elements beyond those of the independent claims are recited.	Claim 11 is drawn to a shortest path algorithm. A human mind may perform a simple shortest path algorithm to breach a gap in a route. The limitation may also be read as the abstract idea of math. No additional elements beyond those of the independent claims are recited.	Claim 12 is drawn to the shortest path algorithm being a Dijkstra’s algorithm. The limitation is read as the abstract idea of math. No additional elements beyond those of the independent claims are recited.	Claim 13 is drawn to removing untraveled routes from current routes. A human mind may determine to not include untraveled routes in a collection of determined current routes. No additional elements beyond those of the independent claims are recited.
	Claims 24 and 25 are drawn to the abstract idea of choosing a travel route which only includes a portion of another route; a method which may be performed in the mind. No additional elements beyond those of the independent claims are recited.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3-5, 7, 14, 15, 17, 18, 20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowley et al. (US 2017/0138754 A1) in view of Jung et al. (US 2016/0178377 A1).
As per Claim 14, Rowley et al. discloses a method of directing a vehicle to travel on roadways between a defined starting location and a defined ending location, the defined starting location being selected from among a plurality of starting locations, the defined ending location being selected from among a plurality of ending locations (data collection may be collected by a cellphone [0026]; therefore, a user using multiple vehicles over the course of the learning period reads on the invention; Fig. 1), comprising:	dividing the roadways into a plurality of road segments (See 112(a) and 112(b) interpretation. Method of Fig. 2 uses routes from Fig. 1 ([0035]) which include stop points along the route, i.e. a route with multiple segments [0029]).	Alternative rejection: In anticipation of Arguments that Rowley et al. does not disclose using roadways divided into a plurality of road segments.	Rowley et al. teaches in the embodiment of Fig. 4 the old and well-known technique of defining routes as a plurality of segments.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 2 of Rowley et al.  to provide the aforementioned limitations taught by the embodiment of Fig. 4 of Rowley et al. with the motivation of improving the granularity of transfer times along the route ([0070]).	Rowley et al. discloses:	identifying a plurality of Trips previously taken by vehicles between the starting locations and the ending locations ([0027, 0034, 0036]; Figs. 1 and 2, S30-32;);	identifying the identified plurality of Trips to form Groups of Trips having common pairs of starting and ending locations ([0037]; S34; Path point characteristics may be used in determining commonality. Path point characteristics may be start and end points (i.e. having common pairs of starting and ending points). Path point characteristics include start and end point. Rowley et al. is not explicit about the determination of commonality of the routes is grouping; however, the determination of commonality between routes and then using routes that only share that commonality later in the method is like grouping. Jung et al. is used to teach the explicit teaching, particularly, the grouped routes must then be separated).	Rowley et al. does not explicitly disclose grouping the identified plurality of Trips to form Groups of Trips having common pairs of starting and ending locations;	 separating the Groups of Trips to form Collections of Trips based on Trips having different pathways taken by the vehicles between the starting and ending locations, wherein each pathway comprises a defined sequence of road segments (See above rejection for the teaching in Rowley et al. for the “wherein” clause).	However, Jung et al. teaches the technique of identifying a plurality of trips with different starting and ending points ([0077-0078]; Fig. 3; Identification of trip trajectories by moving trajectory identification unit 131), grouping the plurality of trips based on the starting and endings point ([0084]; Fig. 3; Trajectory classification unit 132 classifies trajectories having the same start point and same end point), and clustering (i.e. “separating”) the groups plurality of trips based on the starting and ending points ([0084, 0086]; Fig. 3; Moving trajectories are clusters by moving section clustering unit 133); 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowley et al. to provide the aforementioned limitations taught by Jung et al. with the motivation of improving the ability to discern similarity between a plurality of routes travelling between the same two locations.	Examiner’s note: Rowley et al. discloses a method a method of producing an expected trip route based on historical data (Fig. 2). The method includes steps of identifying common-paths for events (Steps 34 and 36). A variety of different techniques may be used to determine commonality ([0037—0040]). Jung et al. teaches a means for grouping and separating from among a plurality of routes of habitual travel between two points. This grouping and separating is a form of finding commonality, that latter of which is already required by Rowley et al. Jung et al. merely teaches another means by which commonality may be achieved and does not impact the correlation to a calendar later in Rowley et al. The teaching of Jung et al. would be particularly useful in the event Rowley et al. records travel information for more than one week, in the case where, for example, several Monday routes may be compared and a commonality determined.
	Rowley et al. discloses:	determining a Common Route for the Collections of Trips separated from a Group of Trips based on a number of times the road segments were taken by the vehicles (Output of S36 and/ S38; The commonality routine accounts for number of times a pathway was taken; therefore, the output in S38 is based on a consideration of number of times the pathway was taken);	combining similar Common Routes to form Current Routes based on the road segments that are common to the Common Routes based on the road segments that are common to the Common Routes (S40-44 Determining a, for e.g., Monday route with shared starting/destination points based on an analysis of a plurality of Monday data);	selecting, from among the Current Routes, a Current Route between the defined starting location and the defined ending location; 	choosing a travel route to be taken by the vehicle based on the selected Current Route; and	5Application No. 17/202,678directing the vehicle to follow the chosen travel route (The final three limitations read on the expected travel path for each trip (S44). [0058] discloses that the navigation points determined in Figs. 2, S44 are used in routing/navigation).
As per Claim 15, Rowley et al. discloses the method of claim 14, wherein the chosen travel route is the selected Current Route ([0058]).
As per Claim 17, Rowley et al. discloses the method of claim 14, further comprising dividing each road segment into a plurality of snap points (Fig. 1; At least stop points).
As per Claim 18, Rowley et al. discloses the method of claim 17, further comprising:	sensing positions of the vehicles on the roadway and producing sensed vehicle position data related thereto; and 	correlating the sensed vehicle position data with the snap points ([0025, 0029]).
As per Claim 20, Rowley et al. discloses the method of claim 14, wherein said separating further comprises performing a clustering analysis on the Groups of Trips (BRI of clustering analysis is correlating the trips with particular events [0036]).
As per Claim 25, Rowley et al. discloses the method of claim 14, wherein the chosen travel route comprises a portion of the selected Current Route ([0059] Navigation points may be only part of the calculation of a route. Other factors may be included. The limitation reads on the case where only part of the route is based on the determined navigation points and the part is based on, for e.g., traffic data). 
Regarding Claim(s) 1, 2, 3-5, 7, 22, 23, and 24: all limitations as recited have been analyzed with respect to Claim(s) 14, 15, 17, 18, 20, and 25, respectively. Claim(s) 23 pertain(s) to an apparatus corresponding to the method of Claim(s) 14. Claim(s) 22 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 14. Claims 1, 2, 3-5, 7, and 25 pertain to a method which does not introduce any new limitations with respect to Claims 14-18, 20, 21, and 24, respectively. Claim(s) 1, 2, 3-5, 7, 22, 23, and 24 do/does not teach or define any new limitations beyond Claim(s) 14, 15, 17, 18, 20 and 25, respectively, therefore is/are rejected under the same rationale.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowley et al. (US 2017/0138754 A1) in view of Jung et al. (US 2016/0178377 A1) further in view of Kuznetsov (US 2008/0300778 A1).
As per Claim 9, Rowley et al. does not explicitly disclose the method of Claim 1 further comprising omitting at least one terminal road segment from at least one of the plurality of Trips.	However, Kuznetsov teaches the aforementioned limitation ([0026]. It is noted that the teaching may be combined with any segment along the route including the ones near the start or destination).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowley et al. to provide the aforementioned limitations taught by Kuznetsov with the motivation of ignoring aberrations in order to more accurately reflect the route taken.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowley et al. (US 2017/0138754 A1) in view of Jung et al. (US 2016/0178377 A1) further in view of Duan et al. (US 2016/0033292 A1)
Rowley et al. does not disclose:	As per Claim 10, Rowley et al. discloses the method of claim 1, further comprising suturing a gap in at least one of the plurality of Trips.	As per Claim 11, Rowley et al. discloses the method of claim 10, wherein said suturing the gap comprises using a shortest path algorithm	As per Claim 12, Rowley et al. discloses the method of claim 11, wherein said usinq the shortest path algorithm comprises using Dijkstra's algorithm.	However, Duan et al. teaches the aforementioned limitation ([0074]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowley et al. to provide the aforementioned limitations taught by Duan et al. with the motivation of reducing the number of errors in the path data ([0005]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowley et al. (US 2017/0138754 A1) in view of Jung et al. (US 2016/0178377 A1) further in view of Yoshizumi (US 2013/0238242 A1).
As per Claim 13, Rowley et al. does not disclose the method of Claim 1, further comprising removing untraveled routes from the Current Routes.	However, Yoshizumi teaches the known technique of removing unused routes which were previous considered current routes ([0019]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowley et al. to provide the aforementioned limitations taught by Yoshizumi with the motivation of only presenting promising routes to the user.
Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art Rowley et al. (US 2017/0138754 A1) teaches system for determining commonality from a plurality of historically record routes and therefrom determining a route to take on future dates. Rowley et al. teaches receiving vehicle data that was recorded using sensors, the received vehicle data being associated with location points (i.e. snap points).
The prior art Jung et al. (US 2016/0178377 A1) teaches a method of clustering and filtering route data in order to determine route data that is similar to each other and using the similar routes to determine a final route.
Rowley et al. and Jung et al. fail to teach combining similar Common Routes to form Current Routes further combining similar Common Routes having greater than about 90% shared snap points. It is precisely the step of forming a current route by combining the common routes using the precise threshold of 90% shared snap points which is not taught in the prior art.
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619